Gordon McCloud, J.
¶15 (concurring) — I agree with the majority’s resolution of this case. Competency proceedings in a criminal case are presumptively open to the public.12 That presumption of public access is guaranteed by both the state and federal constitutions. U.S. Const, amend. I; Wash. Const, art. I, § 10. Hence, even if RCW 10.77.210 did require the court to seal its records of competency evaluations, such a statute could not trump the constitutional right to an open courtroom.13 The reason is that a blanket rule of closure is unacceptable and individualized findings must be conducted in each case. Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 607-09, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982) (statute mandating courtroom closure during testimony of child victim in certain sex cases unconstitutional).
¶16 I write separately only to clarify that if a criminal defendant identifies a specific threat to his or her right to a fair trial in the particular case before the court (rather than in a class of cases generally), then the analysis is different. When a defendant seeks sealing to protect an important interest other than the fair trial right, the defendant must show a “ ‘serious and imminent threat’ ” to that interest to obtain sealing. Seattle Times Co. v. Ishikawa, 97 Wn.2d 30, *36037, 640 P.2d 716 (1982). But the right to a fair trial is more than an important interest — it is a compelling interest. See, e.g., Press-Enter. Co. v. Superior Court, 464 U.S. 501, 510, 104 S. Ct. 819, 78 L. Ed. 2d 629 (1984) (right of defendant to fundamental fairness in jury selection process is a compelling interest). Under controlling United States Supreme Court precedent, the right to a fair trial trumps the right of access. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 564, 100 S. Ct. 2814, 65 L. Ed. 2d 973 (1980) (right to a fair trial is “superior” to right to open courtroom under federal constitution); Press-Enter., 464 U.S. at 508 (no right ranks higher than the right of the accused to a fair trial; stated in context of closure of voir dire). Thus, when a defendant seeks sealing to protect his or her fair trial right, the defendant must show only a “ likelihood of jeopardy’ ” to that right. Ishikawa, 97 Wn.2d at 37 (quoting Federated Publ’ns, Inc. v. Kurtz, 94 Wn.2d 51, 62, 615 P.2d 440 (1980)). Moreover, if the fair trial right is in jeopardy, the burden rests with the party contesting sealing to suggest effective alternatives. Id. at 37-38.
¶17 Louis Chen did not do this. He did not assert that unsealing threatened his right to a fair trial because of specific circumstances in this particular case. Chen’s “Motion for Discretionary Review” (MDR) argued to this court that unsealing generally violated RCW 10.77.210 and would threaten his “privacy rights,” MDR at 14, not that it posed a specific threat to some aspect of his right to a fair trial. He did assert that competency evaluations must be considered “confidential” and “privileged” because they generally affect the defendant’s “right of privacy and his right to a fair trial,” but he did not identify a specific threat to a fair trial in this case. MDR at 15; see also MDR at 18 (similarly arguing that unsealing competency reports can pose a risk to a “fair trial” but without identifying any particular risk faced by Chen — only that unsealing could chill disclosure in other situations); Reply to State’s Answer to Mot. for Discr. Review & Direct Review at 1 *361(arguing for blanket exemption from Ishikawa’s constitutional requirements for competency evaluations, rather than for case-by-case balancing).14
¶18 The trial court still recognized that Chen’s right “to a fair trial” was implicated in the Ishikawa analysis. MDR App. A at 2. But it found that there was no identified threat to that right posed by the remedy of limited redaction, rather than complete sealing, that it ordered. See id. at 4 (“The court determines, in this case, that the appropriate remedy is to redact the report.”).
¶19 Thus, where a defendant seeks courtroom closure or sealing to guard against an identified threat to his or her right to a fair trial, the defendant must show only a “ ‘likelihood of jeopardy’ ” to that right; in contrast, a party seeking sealing to protect other, important, interests must make a more stringent showing of a “serious and imminent threat” to those interests. Ishikawa, 97 Wn.2d at 37 (quoting Kurtz, 94 Wn.2d at 62). Mr. Chen did not meet either standard, though. He did not identify a specific threat to his *362own right to a fair trial. Instead, he argued that RCW 10.77.210 requires sealing all competency evaluations. The trial judge rejected that blanket assertion and adopted the far more limited remedy of partial redaction to address particular concerns he noted in this specific case. I therefore concur.

 United States v. Guerrero, 693 F.3d 990, 1000-03 (9th Cir. 2012) (detailed discussion of application of experience and logic test to competency proceedings as a matter of first impression; holding that they are presumptively open, in accordance with the holdings of the majority of courts that have considered this issue).


 Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604-05, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982); Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 209-10, 848 P.2d 1258 (1993).


 Chen did not argue to this court that unsealing a competency evaluation would chill his personal incentive to be forthcoming. This is a substantial concern; a defendant cannot be forced to stand trial unless he or she has (1) “ ‘a rational as well as factual understanding of the proceedings against him’ ” and (2) a “ ‘sufficient present ability to consult with his lawyer with a reasonable degree of rational understanding.’ ’’ Dusky v. United States, 362 U.S. 402, 402, 80 S. Ct. 788, 4 L. Ed. 2d 824 (1960) (quoting solicitor general); see Indiana v. Edwards, 554 U.S. 164, 169-70, 128 S. Ct. 2379, 171 L. Ed. 2d 345 (2008). Chen also did not argue to this court that the resulting publicity would significantly interfere with the right to choose an unbiased jury or obtain a fair trial. In contrast, sealing of court documents was largely upheld in a highly publicized political corruption case against former Mayor Cianci of Providence, Rhode Island, because of very specific facts showing a threat to a fair trial in that case:
Political corruption cases tend to attract widespread media attention, and the Cianci case is a paradigmatic example. Here, moreover, the district court cited book and verse, cataloguing specific incidents that fueled its concerns that the defendants’ ability to receive a fair trial was in danger of being substantively compromised by unrestrained disclosures. The court alluded specifically to leaks of information in violation of Rule 6(e) of the Federal Rules of Criminal Procedure and misbehavior by the lead prosecutor. In view of the notoriety of the case and the incidents recounted by the district court, we are convinced that the court’s perception of a threat to the defendants’ fair trial rights was objectively reasonable.
In re Providence Journal Co., 293 F.3d 1, 14 (1st Cir. 2002).